Exhibit 8.2 [Letterhead of Cadwalader, Wickersham & Taft LLP] December 28, 2007 Banc of America Funding Corporation 214 North Tryon Street Charlotte, North Carolina28255 Ladies and Gentlemen: We have acted as special tax counsel to Banc of America Funding Corporation (the “Depositor”) in connection with the Depositor’s registration statement (the “Registration Statement”) filed with the Securities and Exchange Commission (the “Commission”) today, pursuant to the Securities Act of 1933, as amended (the “Act”). The Registration Statement covers Mortgage Pass-Through Certificates (“Certificates”) to be sold by Banc of America Funding Corporation (the “Company”) in one or more series (each, a “Series”) of Certificates.Each Series of Certificates will be issued under a separate pooling and servicing agreement (each, a “Pooling and Servicing Agreement”) among the Company, a trustee and, if applicable, a securities administrator, each to be identified in the Prospectus Supplement for such Series of Certificates and one or more servicers or a master servicer, each to be identified in the Prospectus Supplement for such Series of Certificates. A form of Pooling and Servicing Banc of America Funding Corporation
